Exhibit 4.5 Execution Version REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “ Agreement ”) is entered into as of February 28, 2014 (the “ Effective Date ”) by and among Gold Reserve Inc., a corporation existing under the laws of the Yukon Territory, Canada (the “ Company ”), Steelhead Navigator Master, L.P., an exempted limited partnership organized under the laws of the Cayman Islands (the “ Stockholder ”) and any other Eligible Sellers (as defined below) who may become a party to this Agreement on or after the Effective Date. PRELIMINARY STATEMENTS A. The Stockholder is a holder of certain shares of Class A common stock of the Company (the “ Common Shares ”) in such number as set forth opposite the Stockholder’s name on Exhibit A . B. The Company and the Stockholder have agreed to enter into this Agreement to set forth the registration rights to be granted by the Company to the Stockholder. AGREEMENT The parties, intending to be legally bound, agree as follows: 1. Certain Definitions . As used in this Agreement, the following terms not defined elsewhere shall have the following respective meanings: “ Affiliate ” shall mean, with respect to a specified Person, a Person that directly, or indirectly through one or more intermediaries, controls or is controlled by, or is under common control with, the Person specified. “ Blackout Period ” shall mean , with respect to a registration, a period in each case commencing on the day immediately after the Company notifies the Eligible Sellers by a certificate signed by the Company’s chief executive officer stating that they are required, pursuant to Section 4(f) , to suspend offers and sales of Registrable Securities because the Company, in the good faith judgment of its Board of Directors, has determined (because of the existence of, or in anticipation of, any acquisition, corporate reorganization, financing activity, or other similar transaction involving the Company, or the unavailability for reasons beyond the Company’s control of any required financial statements, disclosure of information which is in its best interest not to publicly disclose, or any other event or condition of similar significance to the Company) that the registration and distribution of the Registrable Securities to be covered by such Registration Statement, if any, would be materially detrimental to the Company and its shareholders and ending on the earlier of (a) the date upon which the material non-public information commencing the Blackout Period is disclosed to the public or ceases to be material and (b) such time as the Company makes such Registration Statement effective again, or allows sales pursuant to such Registration Statement to resume; provided , however , that the Company shall limit its use of Blackout Periods described in this Section 1 , in the aggregate, to 30 trading days; provided , further , that the Company shall not register any securities for its own account or that of any other stockholder during any such Blackout Period. “ Commission ” shall mean the United States Securities and Exchange Commission or any other federal agency at the time administering the Securities Act. “ Common Shares ” has the meaning ascribed to such term in the Preliminary Statements. “ Effective Date ” has the meaning ascribed to such term in the preamble. “ Eligible Seller ” shall mean the Stockholder and each of its Permitted Transferees. “ Exchange Act ” shall mean the Securities Exchange Act of 1934, as amended. “ Greywolf ” shall mean Greywolf Capital Management LP and its Affiliates, collectively. “ Greywolf Eligible Sellers ” shall mean the “Eligible Sellers” as such term is defined in the Greywolf Registration Rights Agreement. “ Greywolf Registrable Securities ” shall mean the “Registrable Securities” as such term is defined in the Greywolf Registration Rights Agreement. “ Greywolf Registration Rights Agreement ” shall mean that certain Registration Rights Agreement, dated as of August 27, 2013, as amended from time to time, by and between the Company, GCOF Europe S.à r.L., GCP Europe S.à r.L., Greywolf Capital Parnters II LP, Greywolf Capital Overseas Master Fund, Greywolf Capital Overseas Fund and the other Greywolf Eligible Sellers party thereto. “ Laws ” shall mean any law, order, judgment, writ, injunction, decree, judicial decision, treaty, statute, rule, directive or regulation. “ Person ” shall mean means any individual, corporation, partnership, limited liability company, trust, group, syndicate, association or other entity. “ Permitted Transferees ” shall mean (i) with respect to any Eligible Seller, the Stockholder or any of its Affiliates and (ii) with respect to the Stockholder, any of its Affiliates. “ Registrable Securities ” shall mean (i) the Common Shares held by the Stockholder, as set forth opposite the Stockholder’s name on Exhibit A , to the extent such Common Shares are held by any Eligible Seller at the time of the applicable registration, and (ii) any other Common Shares, including any Common Shares issued or issuable by the Company upon the exercise of any warrants or other convertible securities, held by an Eligible Seller at the time of the applicable registration, excluding, for the avoidance of doubt, Common Shares subject to or otherwise covered by the Company’s registration statement filed with the Commission on Form F-3, file number 333-186851; provided , however , that a Registrable Security shall cease to be a Registrable Security upon the earlier of the time (a) the Registration Statement covering such Registrable Security has been declared effective by the Commission and such Registrable Security has been sold or disposed of pursuant to such effective Registration Statement, (b) with respect to any individual Eligible Seller, such Registrable Security has been, or can be, freely disposed of pursuant to any section of Rule 144 under the Securities Act (or any similar provision then in force) without any volume limitations (and in which case this Agreement shall terminate as between any Eligible Seller and the Company and such Eligible Seller shall no longer be deemed to hold any Registrable Securities, but this Agreement will remain in force as between the Company and the other Eligible Sellers), or (c) such Registrable Security has been assigned, sold or otherwise transferred in a transaction in which the transferor’s rights under this Agreement are not assigned . “ Registration Date ” shall mean the date up on which the registration statement pursuant to which the Company shall have initially registered the Registrable Securities has been declared effective . “ Registration Expenses ” means all expenses incurred by the Company in effecting any registration pursuant to this Agreement, including, without limitation, all registration, qualification and filing fees, printing expenses, escrow fees, fees and disbursements of counsel for the Company, blue sky fees and expenses, the expense of any special audits incident to or required by any such registration (but excluding the compensation of regular employees of the Company which shall be paid in any event by the Company). 2 “Registration Statement” shall mean the Company’s registration statement on FormF-3 to be filed with the Commission pursuant to this Agreement and also including any other amendments or supplements filed pursuant to this Agreement relating to the registration of Registrable Securities or, in the event such registration statement shall no longer be effective or shall otherwise become unavailable for the offer and sales of the Registrable Securities as contemplated by this Agreement, a registration statement on such form as shall be appropriate for the Eligible Sellers to offer and sell shares in the manner contemplated hereby. “Securities Act” shall mean the United States Securities Act of 1933, as amended. “Selling Expenses” means all underwriting discounts, selling commissions and stock transfer taxes applicable to the Registrable Securities registered by the Eligible Sellers. “Steelhead” shall mean the Stockholder and its Affiliates, collectively. 2.
